Order entered May 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00663-CV

                     IN THE INTEREST OF S.V & S.V. CHILDREN

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-04-11968-V

                                         ORDER
       The Court has before it appellee’s May 23, 2013 second motion for extension of time to

file appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file her brief by

June 26, 2013.    No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE